     Case: 1:17-cv-00219-NBB-DAS Doc #: 284 Filed: 10/14/20 1 of 1 PageID #: 2072




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF MISSISSIPPI
                              ABERDEEN DIVISION

MEGAN BRITT
PLAINTIFF

V.
                                              CIVIL ACTION NO. 1:17-cv-219-NBB-DAS

MISSISSIPPI FARM BUREAU CASUALTY
INSURANCE COMPANY, et al.
DEFENDANTS
                              ORDER

       This matter is before the Court on the Plaintiff’s Unopposed Motion to Withdraw Exhibits

5 (Doc. 278-5) and 11 (Doc. 278-11) and to Accept Under Seal. Upon consideration thereof, it is

hereby ORDERED that the Plaintiff’s motion be GRANTED and the Clerk of Court is instructed

to seal Exhibits 5 and 11 on the public record.

       SO ORDERED this the 14th day of October, 2020.




                                             /s/ David A. Sanders
                                             U.S. MAGISTRATE JUDGE
